Citation Nr: 1103701	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a shell 
fragment wound of the right lower extremity prior to March 1, 
2010, and in excess of 20 percent after March 1, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans




INTRODUCTION

The Veteran served on active duty from February 1970 to September 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded by the Board in October 2008 
and November 2009.  All necessary development has been 
accomplished and the case has now returned to the Board for 
further appellate consideration.

An October 2010 supplemental statement of the case increased to 
20 percent the evaluation of the Veteran's shell fragment wound 
(SFW) of the right leg, effective March 1, 2010.  

Inasmuch as a rating higher than 20 percent for the service-
connected Right lower extremity shell fragment wound is 
available, and inasmuch as a claimant is presumed to be seeking 
maximum available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The period 
before the increased rating remains on appeal.  The issue on the 
title page has been recharacterized as set forth on the title 
page.

The record raises the issue of entitlement to service 
connection for arthritis of the right knee and ankle 
secondary to residuals of a right lower extremity shell 
fragment wound.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Prior to March 1, 2010, the competent evidence of record 
demonstrates that a right lower extremity shell fragment wound 
was manifested by no more than a moderate disability picture.

3.  As of March 1, 2010, the preponderance of competent evidence 
demonstrates that a right lower extremity shell fragment wound is 
not manifested by more than a moderately severe disability 
picture.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, prior 
to March 1, 2010, for a right lower extremity shell fragment 
wound are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. 
§§ 4.20, 4.56, 4.73, Diagnostic Code 5311 (2010).

2.  As of March 1, 2010, the criteria for an evaluation in excess 
of 20 percent for a right lower extremity shell fragment wound 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 
4.20, 4.56, 4.73, Diagnostic Code 5311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of her claim and did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  Where an 
increase in the level of a service-connected disability is at 
issue, however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

The RO rated the Veteran's Right lower extremity shell fragment 
wound as a disability of muscle group XI.  The muscles involved 
in this group include the posterior and lateral crural muscles 
and muscles of the calf: triceps surae (gastrocnemius and 
soleus); tibialis posterior; peroneus longus; peroneus brevis; 
flexor hallucis longus; flexor digitorum longus; popliteus; and 
plantaris.  The functions affected by these muscles include 
propulsion, plantar flexion of the foot, stabilization of the 
arch, flexion of the toes, and flexion of the knee.  Disability 
of muscle group XI is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (20 percent), and severe 
(30 percent). 38 C.F.R. § 4.73, Diagnostic Code 5311.

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  Determining the 
appropriate classification involves consideration of the type of 
injury, history and complaints, and objective findings.  See 38 
C.F.R. § 4.56.  A moderate disability typically involves through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; in-service treatment for the 
wound and consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability; and objective findings 
such as entrance and exit scars, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side.  
Id.

A moderately severe muscle disability is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A severe muscle disability is characterized by a through and 
through or deep penetrating wound due to high-velocity missile, 
or large multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding and scarring.  History and complaint characteristic of 
severe disability of muscle includes service department record or 
other evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  Objective findings characteristic of severe 
muscle disability include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c). 



Background

The Veteran contends that his right lower extremity shell 
fragment wound deserves a higher evaluation for the entire period 
of appeal. 

Service medical records reveal that the Veteran was wounded in 
action by an enemy booby trap in June 1971.  He sustained 
multiple fragment wounds, including to the right lower leg.  
There was no artery or nerve involvement initially with the wound 
and treatment was debrided and it underwent delayed closure.  The 
Veteran was hospitalized for approximately two months following 
this incident.  A February 1972 rating decision awarded service 
connection for a shell fragment wound of the right lower leg and 
assigned a 10 percent disability evaluation.  

In November 1971, an examination by a VA physician revealed seven 
and a half inch well healed scar on the lateral aspect of the 
right leg with definite muscle loss the entire length of the 
scar; however, no loss of function was noted.  The Veteran 
complained of discomfort with running or prolonged walking.  

At a December 2002 VA examination, the physician noted that there 
was no swelling, effusion, tenderness, redness, or warmth with 
the right knee.  There was no gait or functional limitation on 
standing or walking.  The diagnosis was for a normal right leg, 
right knee, and right ankle with a healed scar on the lateral 
aspect of the right leg.

An August 2005 private examination revealed that the Veteran 
walked without a limp and had no tenderness or swelling.  The 
lower extremity examination showed a large deficit in the lateral 
calf musculature, with a seven to eight inch tender scar.  The 
Veteran had four out of five strength in plantar flexion and 
eversion of the right foot and ankle due to this muscular 
deficit.  Also noted was a slight tenderness and numbness in the 
foot and ankle also due to the muscular deficit.  Otherwise the 
leg was neurologically intact.  

At the June 2006 VA examination, the Veteran reported daily 
muscle injury flare-ups, pain increased fatigability, and 
weakness.  Upon examination, there was loss of deep fascia or 
muscle substance with atrophy of the right peroneus muscle.  It 
was noted that there was no residuals of nerve damage, tendon 
damage, or bone damage.  Additionally, there was no limited 
motion of any joint by the muscle injury.

A November 2008 letter from the Veteran's private physician 
stated that based on his review of the evidence in regard to the 
rating criteria the Veteran should be rated as moderately 
disabled.

A March 2009 VA examination noted that there was a superficial 
scar on the right lower extremity and slight muscle loss in the 
gastrocnemius and soleus muscle groups.  There were no 
herniations or fasciculations of the muscle.  Motor power in 
dorsiflexion, plantar flexion was five out of five, and eversion 
and inversion were five out of five.  Knee flexion and extension 
were five out of five.  Knee adduction and abduction were normal.  
Sensory examination showed a decreased sensation in the anterior 
and lateral aspects of the right lower extremity in the L5 root.  
The overall assessment was an old injury to the right lower 
extremity with mild to moderate muscle loss in the calf muscle 
group with no resulting motor weakness.  The physician opined 
that the muscle mass on the right lower extremity had caused 
minimal mobility impairment and weakness of the right lower 
extremity and intermittent pain in the right limb.  

At a March 2010 VA examination, it was noted that the Veteran had 
sustained large caliber, high velocity shrapnel missile injuries 
to the right gastrocnemius and soleus muscles, that were not a 
through and through injury and had not been infected before 
healing.  The current symptoms were noted to be pain, increased 
fatigability, and weakness.  Additionally noted were moderate 
weekly flare-ups of the injury, precipitated by prolonged 
standing and cold damp weather.  The assessment was of residuals 
of a right leg shell fragment wound manifested by right leg pain, 
muscle atrophy, fatigue, and weakness.   The examiner opined that 
there was significant occupational effect on the Veteran due to 
weakness, fatigue, and pain.

The Veteran was afforded an additional VA examination in August 
2010.  The examination revealed that the Veteran had mild 
degenerative arthritis of his right ankle and knee joints related 
to the over stress caused by muscle weakness.  There was no 
objective evidence of painful motion of the knee or ankle.  
Flexion and extension were normal.  There was no change with 
repetitive motion.  Right ankle dorsiflexion, plantar flexion, 
and great toe extension were four out of five.  Peripheral nerve 
examination revealed normal reflexes and sensory function.  The 
examiner assessed that there was clinical weakness consistent 
with nerve damage.  

Analysis

Considering the pertinent evidence in light of the above noted 
legal authority, the Board finds that prior to March 1, 2010, 
there was no evidence that the Veteran's disability picture was 
more than moderate.  The disorder certainly did not meet or more 
nearly approximate the criteria for a moderately severe 
disability of muscle group XI.  Further, since March 1, 2010, 
there is no evidence that the Veteran's disability picture was 
more than moderately severe and certainly did not meet or more 
nearly approximate the criteria for a severe disability of muscle 
group XI.  

The Board has also considered whether the Veteran could receive 
an alternate rating under a Code for rating orthopedic disability 
of the lower leg.  However, as calf pain and slight sensory 
impairment is the only symptomatology shown, there is no basis 
for assigning an alternative rating under these Codes.  See 38 
C.F.R. § 4.71a, Codes 5256-5263. 

The Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca, as regards functional loss due to pain, weakness, and 
other factors, the Board finds that no higher rating is 
assignable for the SFW of the lower right extremity.  No 
examination revealed any additional loss of motion with repeated 
use.  Hence, the current assigned 20 percent fully contemplates 
the current painful movement, and the previously assigned 10 
percent fully contemplated the disability picture prior to March 
1, 2010.  

Prior to the March 1, 2010 examination, the evidence did not show 
that the Veteran's injury was manifested to a moderately severe 
level.  There was no notation in any examination that the injury 
had more than a slight effect on the Veteran's overall muscle 
strength.  As of the March 2010 examination there is evidence of 
increased symptomatology with a diagnosis of arthritis and the 
showing of the significant effect on the Veteran's employment.  
Accordingly, the Board finds that as of March 1, 2010, the 
appellant's right lower extremity shell fragment wound disorder 
warranted a 20 percent evaluation but not more.  Simply put, 
there is no evidence that this injury is manifested by a history 
of shattering bone fracture or open comminuted fracture with 
extensive debridement.  There is no evidence that the wound 
involved a history of prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  While the appellant 
was hospitalized for at least 41 days, the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), 
are not shown in this case to be worse than those shown for 
moderately severe muscle injuries.  There is no evidence of 
ragged, depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation does not show a loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Further, the muscles are not shown to swell and 
harden abnormally in contraction.  Given these facts, a severe 
muscle injury due to the right lower extremity shell fragment 
wound is not shown. 

The symptoms presented by the Veteran's Right lower extremity 
shell fragment wound are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that the Veteran's 
disability at any time during the appellate term necessitated 
frequent hospitalization, or that this disability alone has 
caused a marked interference with employment.  There is no 
evidence that the disability picture presented is not 
contemplated by the rating schedule.  Thus, the Board finds no 
evidence to indicate referral for extraschedular consideration.  
Thun v. Peake, 22 Vet. App. 111 (2008).

The appeal is denied. 

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Prior to March 1, 2010, entitlement to an evaluation in excess of 
10 percent for the shell fragment wound of the right lower 
extremity is denied.

As of March 1, 2010, entitlement to an evaluation in excess of 20 
percent for the shell fragment wound of the right lower extremity 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


